DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitations of an inner member comprising the proximal and distal ends of the hollow elongated shaft render the claim indefinite. It is unclear how the inner member comprises the proximal end of the hollow elongate shaft, when the hollow elongate shaft as already been claimed as a separate component. It is unclear how the inner member comprises the distal end of the hollow elongate shaft, and how the elongate shaft would have been movable relative to itself. For purposes of examination the indefinite limitation has been deemed to claim the proximal and distal ends of the inner member, and not the elongate shaft.
Regarding Claim 2, the limitation “the distal portion” renders the claim indefinite because a distal portion has not been previously claimed. For purposes of examination the indefinite limitation has been deemed to claim the distal end.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,940,062 to Hampton et al. (hereinafter, Hampton).
Regarding Claim 1, Hampton discloses an intraluminal guide wire, comprising inter alia: 
a hollow elongated shaft (coil 13, inner tubular member 48, and tube extension 54) having a proximal end (Fig. 11) and a distal end (Fig. 12), the hollow elongated shaft extending between the distal end and the proximal end (col. 5, ll. 15-28, col. 5, ll. 46-63, Figs. 5, 11, 12); 
a user actuation segment (knob 57 and screw cap 56) situated proximally to the proximal end of the hollow elongated shaft (Fig. 11), wherein the user actuation segment is configured to move relative to the hollow elongated shaft (col. 5, ll. 46-63, Fig. 5); 
a core wire (core 11) extending between the user actuation segment and the distal end of the hollow elongated shaft (col. 5, ll. 29-45, Figs. 6, 11, 12); and 
an inner member (insert 55) comprising: 
the proximal end of the hollow elongated shaft [the inner member?] being situated at least partially within and fixed relative to the user actuation segment (tube extension 54 is situated within screw cap 56, Fig. 11), and 
the distal end of the hollow elongated shaft [the inner member] being configured for placement at least partially within and for axial movement relative to the hollow elongated shaft, wherein the core wire passes through the inner member (as insert 55 slides within tube extension 54, col. 5,, ll. 46-63, Fig. 11), 
wherein a locking segment (o-rings 58) of the inner member (o-rings 58 are on insert 55, Fig. 11) configured for placement within the hollow elongated shaft is configured to exhibit a friction-based restraint on movement within the hollow elongated shaft, the friction-based restraint on movement being a frictional force between an outer surface of the inner member and an inner surface of the hollow elongated shaft (to seal the tubular extension would have inherently exhibited a friction-based restraint on the movement of the insert 55 in the tube extension 54, col. 5, ll. 46-63).  
Regarding Claim 2, Hampton discloses the intraluminal device of claim 1, further comprising: a deflectable segment (plug 22) situated at least partially within the distal portion of the hollow elongated shaft (pug 22 is located at least partially within coil 13), wherein the core wire is affixed to the deflectable segment (core wire terminates and is affixed to the plug 22, Fig. 12) and wherein movement of the user actuation segment causes deflection of the deflectable segment (Fig. 12).  
Regarding Claim 3, Hampton discloses the intraluminal device of claim 1, wherein the locking segment of the inner member includes at least one bend (o-ring 58 is a circle and therefore includes a bend to form said circle), such that when the locking segment of the inner member is inserted within the hollow elongated shaft, the at least one bend of the inner member is configured to exert the frictional force upon the inner surface of the hollow elongated shaft (to seal the tubular extension would have inherently exhibited a friction-based restraint on the movement of the insert 55 in the tube extension 54, col. 5, ll. 46-63).  
Regarding Claim 4, Hampton discloses the intraluminal device of claim 3, wherein the locking segment of the inner member is sufficiently flexible such that the at least one bend is configured to be partially straightened when the locking segment of the inner member is inserted within the hollow elongated shaft (the o-ring 58 would be capable of being compressed against the inner surface of tube extension 54, as this is how o-rings are known to work, and such compression would have provided a flattening/straightening of the o-ring to create a seal).
Regarding Claim 5, Hamptom discloses the intraluminal device of claim 3, wherein the locking segment of the inner member includes a plurality of bends (o-ring 58 is a circle and therefore includes a plurality of bends to form said circle), each bend of the plurality of bends being configured to exert the frictional force upon separate portions of the inner surface of the hollow elongated shaft (to seal the tubular extension would have inherently exhibited a friction-based restraint on the movement of the insert 55 in the tube extension 54, col. 5, ll. 46-63).  
Regarding Claim 6, Hampton discloses the intraluminal device of claim 3, further comprising: a connection member fixed relative to the user actuation segment (knob 57 and screw cap 56) and extending from the proximal end of the user actuation segment, wherein the connection member includes at least one bend, such that the at least one bend of the connection member is configured to exert a second frictional force upon an inner surface of a second hollow elongated shaft (second o-ring 58).  
Regarding Claim 7, Hampton discloses the intraluminal device of claim 1, wherein an outer diameter of the user actuation segment (knob 57 and screw cap 56) is smaller than or substantially equal to an outer diameter of the hollow elongated shaft (the knob 57 and the tube extension 54 appear substantially equal in outer diameter, Fig. 11).
Regarding Claims 8, Hampton discloses the intraluminal device of claim 1, further comprising: an outer handle (flange portion as pointed to in annotated Fig. 11) fixed relative to the user actuation segment (knob 57 and screw cap 56), wherein the outer handle is configured to receive the proximal end of the hollow elongated shaft (the flange portion receives tube extension 54).

    PNG
    media_image1.png
    178
    466
    media_image1.png
    Greyscale

Regarding Claim 9, Hampton discloses the intraluminal device of claim 8, wherein at least a portion of the core wire extends within and is secured relative to the outer handle (core wire 11 extends within and is secured to the flange, Fig. 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        bi